

EXHIBIT 10.32


HANCOCK FABRICS, INC.
2001 STOCK INCENTIVE PLAN
(As Amended And Restated)


NONQUALIFIED STOCK OPTION AGREEMENT


Employee/Optionee:
     
Number of Shares:
_____________ Shares
   
Option Exercise Price:
$____________ Per Share
   
Date of Grant:
     
Vesting Schedule:
As provided in Section 3 below



THIS OPTION AGREEMENT (the “Agreement”) is entered into as of the ______ day of
_________, ____, by and between HANCOCK FABRICS, INC., a Delaware corporation
(the “Company”), and the employee designated above (the “Optionee”).
 
WITNESSETH:


WHEREAS, the Company maintains the Hancock Fabrics, Inc. 2001 Stock Incentive
Plan, as amended and restated (the “Plan”); and
 
WHEREAS, as of the date hereof, the Committee responsible for administration of
the Plan granted the Option as provided herein;
 
NOW, THEREFORE, the parties agree as follows:
 
1.
Grant of Option.

 
1.1           Option.  An option to purchase shares of the Company’s Common
Stock, par value $.01 per share (the “Shares”), is hereby granted to the
Optionee (the “Option”).
 
1.2           Number of Shares.  The number of Shares that the Optionee can
purchase upon exercise of the Option and the dates upon which the Option can
first be exercised are set forth above and in Section 3 below.
 
1.3           Option Exercise Price.  The price the Optionee must pay to
exercise the Option (the “Option Exercise Price”) is set forth above.
 
 
 

--------------------------------------------------------------------------------

 

1.4           Date of Grant.  The date the Option is granted (the “Date of
Grant”) is set forth above.
 
1.5           Type of Option. The Option is intended to be a Nonqualified Stock
Option.  It is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended from
time to time, or any successor provision thereto.
 
1.6           Construction.  This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.
 
1.7           Condition.  The Option is conditioned on the Optionee’s execution
of this Agreement.  If this Agreement is not executed by the Optionee, it may be
canceled by the Committee.
 
2.
Duration.

 
The Option shall be exercisable to the extent and in the manner provided herein
for a period of seven (7) years from the Grant Date (the “Exercise Term”);
provided, however, that the Option may be earlier terminated as provided in
Section 1.7 and Section 5.
 
3.
Vesting.

 
Subject to earlier termination of the Option as provided in Section 1.7 and
Section 5, the Option shall vest, and may be exercised, with respect to the
Shares, as follows: the Option is vested and exercisable to the extent of 25% of
the Shares covered by this Option on or after the first annual anniversary of
the Grant Date; further vested and exercisable to the extent of 1/36th of the
remaining Shares covered by this Option on or after the last day of the
thirteenth month from the Grant Date; and on or after the last day each
additional month thereafter, such that all of the Shares covered by this Option
will be fully vested and exercisable on the fourth (4th) annual anniversary of
the Grant Date.    The Option may earlier vest as provided in Section 5.  The
right to purchase the Shares as they become vested shall be cumulative and shall
continue during the Exercise Term unless sooner terminated as provided herein.
 
4.
Manner of Exercise and Payment.

 
4.1           Delivery.  To exercise the Option, the Optionee must deliver a
completed copy of an Option Exercise Form, in such form and manner as provided
by the Committee.  The Option may be exercised in whole or in part with respect
to the vested Shares; provided, however, the Committee may establish a minimum
number of Shares (e.g., 100) for which an Option may be exercised at a
particular time.  Within thirty (30) days of delivery of the Option Exercise
Form, the Company shall deliver certificates evidencing the Shares to the
Optionee, duly endorsed for transfer to the Optionee, free and clear of all
liens, security interests, pledges or other claims or
charges.  Contemporaneously with the delivery of the Option Exercise Form,
Optionee shall tender the Option Exercise Price to the Company, by cash, check,
wire transfer, delivery of, or attestation to, Shares already owned or a
cashless exercise, or such other payment method as may be acceptable to the
Committee pursuant to the Plan.
 
 
2

--------------------------------------------------------------------------------

 

4.2           No Rights as Shareholder.  The Optionee shall not be deemed to be
the holder of, or to have any of the rights of a holder with respect to any
Shares subject to the Option until (i) the Option shall have been exercised
pursuant to the terms of this Agreement and the Optionee shall have paid the
full purchase price for the number of Shares in respect of which the Option was
exercised, (ii) the Company shall have issued and delivered the Shares to the
Optionee, and (iii) the Optionee’s name shall have been entered as a shareholder
of record on the books of the Company, whereupon the Optionee shall have full
voting and other ownership rights with respect to such Shares.
 
5.
Termination of Employment.

 
5.1           Termination by Death or Disability.  In the event the Optionee
dies while actively employed by the Company or Optionee’s employment is
terminated by reason of Disability, all outstanding unvested Options granted to
the Optionee shall immediately vest, and thereafter all vested Options shall
remain exercisable at any time prior to the end of the Exercise Term, or for one
(1) year after the date of death or the date of termination for Disability,
whichever period is shorter.  In the event of death, the Option shall be
exercisable by such person(s) as shall have been named as the Optionee’s
beneficiary, or in the absence of a designated beneficiary, by the executor or
representative of the Optionee’s estate.
 
5.2           Termination for Retirement.  In the event Optionee’s employment is
terminated by Optionee’s Retirement, all outstanding unvested Options shall be
forfeited and all vested Options shall remain exercisable at any time prior to
the end of the Exercise Term or for one (1) year after the date of Retirement,
whichever period is shorter.
 
5.3           Other Terminations.  If the Optionee’s employment with the Company
is terminated by the Company or by Optionee for reasons other than death,
Disability or Retirement, all outstanding unvested Options granted to the
Optionee shall be immediately forfeited, and the Optionee’s right to exercise
any then outstanding Options (whether or not vested) shall terminate immediately
upon the date that the Committee determines is the Optionee’s date of
termination of employment.
 
5.4           Employment with a Subsidiary.  For purposes of this Section and
Section 9, employment with the Company includes employment with any Subsidiary
of the Company.
 
6.
Nontransferability.

 
The Option shall not be transferable other than by will or by the laws of
descent and distribution, and during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee.  Notwithstanding the foregoing, any
portion or all of the Option which is vested may be transferred, in whole or in
part, without consideration, to Optionee’s Immediate Family.  Appropriate
evidence of any such transfer to a member of Optionee’s Immediate Family shall
be delivered to the Company on such forms as the Committee or Company shall
prescribe and shall comply with and indicate the Optionee’s (if during the
lifetime of the Optionee) and the member of the Immediate Family’s agreement to
abide by the Company’s then current stock option transfer guidelines.  If all or
part of the Option is transferred to a member of Optionee’s Immediate Family,
the member of Optionee’s Immediate Family shall remain subject to all terms and
conditions applicable to such Option prior to the transfer.
 
 
3

--------------------------------------------------------------------------------

 
 
7.
Restrictions on the Options; Restrictions on the Shares.

 
The Option may not be exercised at any time unless, in the opinion of counsel
for the Company, the issuance and sale of the Shares issued upon such exercise
is exempt from registration under the Securities Act of 1933, as amended, or any
other applicable federal or state securities law, rule or regulation, or the
Shares have been duly registered under such laws.  The Company intends to
register the Shares issuable upon the exercise of the Option; however, until the
Shares have been registered under all applicable laws, the Optionee shall
represent, warrant and agree, as a condition to the exercise of the Option, that
the Shares are being purchased for investment only and without a view to any
sale or distribution of such Shares and that such Shares shall not be
transferred or disposed of in any manner without registration under such laws,
unless it is the opinion of counsel for the Company that such a disposition is
exempt from such registration.  The Optionee acknowledges that an appropriate
legend giving notice of the foregoing restrictions shall appear conspicuously on
all certificates evidencing the Shares issued upon the exercise of the Option.
 
8.
Effect of Change in Control.

 
8.1           Vesting.  Upon a Change in Control, all outstanding unvested
Options shall become immediately and fully exercisable, and shall remain
exercisable as otherwise provided in this Agreement.
 
8.2           Termination of Options.  The Committee, in its discretion, may
terminate the Options upon a Change in Control; provided, however, that at least
30 days prior to the Change in Control, the Committee notifies the Optionee that
the Options will be terminated and provides the Optionee, either, at the
election of the Committee, (i) a cash payment equal to the difference between
the Fair Market Value of the vested Options (including Options that would become
vested upon the Change in Control in accordance with Section 8.1 above) and the
Exercise Price for such Options, computed as of the date of the Change in
Control and to be paid no later than 3 business days after the Change in
Control, or (ii) the right to exercise all vested Options (including Options
that would become vested upon the Change in Control in accordance with Section
8.1 above) immediately prior to the Change in Control.
 
9.
No Right to Continued Employment.

 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company or any Subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a Subsidiary to terminate the
Optionee’s employment at any time.
 
10.
Adjustments.

 
In the event of a change in capitalization as provided in Section 17 of the
Plan, the Committee shall make appropriate adjustments to the number and class
of Shares or other stock or securities subject to the Option and the Option
Exercise Price for such Shares or other stock or securities.  The Committee’s
adjustments shall be made in accordance with the provisions of Section 17 of the
Plan and shall be effective and final, binding and conclusive for all purposes
of the Plan and this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
11.
Withholding of Taxes.

 
The Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Option.  If the Optionee is entitled to receive Shares upon
exercise of the Option, the Optionee shall pay the Withholding Taxes (if any) to
the Company in cash prior to the issuance of such Shares.  In satisfaction of
the Withholding Taxes, the Optionee may make a written election (the “Tax
Election”) to have withheld a portion of the Shares issuable to him or her upon
exercise of the Option, having an aggregate Fair Market Value equal to the
withholding Taxes, provided that, if the Optionee may be subject to liability
under Section 16(b) of the Exchange Act, the election must comply with the
requirements applicable to Share transactions by such Optionee.
 
12.
Modification of Agreement.

 
Except as provided in Section 8, this Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, only by a
written instrument executed by the parties hereto.
 
13.
Severability.

 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
14.
Governing Law.

 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.
 
15.
Successors in Interest.

 
This Agreement shall inure to the benefit of and be binding upon each successor
corporation to the Company.  This Agreement shall inure to the benefit of the
Optionee’s legal representatives.  All obligations imposed upon the Optionee and
all rights granted to the Company under this Agreement shall be final, binding
and conclusive upon the Optionee’s heirs, executors, administrators and
successors.
 
16.
Resolution of Disputes.

 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Optionee and the Company for all purposes.
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 
HANCOCK FABRICS, INC.



 
By:
   
Name:
   
Title:
 



By signing below, Optionee hereby accepts the Option subject to all its terms
and provisions and agrees to be bound by the terms and provisions of the
Plan.  Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee responsible for administration of
the Plan, upon any questions arising under the Plan.  Optionee authorizes the
Company to withhold, in accordance with applicable law, from any compensation
payable to him or her, any taxes required to be withheld by federal, state or
local law as a result of the grant, existence or exercise of the Option.
 
OPTIONEE



 
Signature: 
   
Name:

 
 
6

--------------------------------------------------------------------------------

 
 